Citation Nr: 0519151	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  97-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for profuse sweating as 
a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection, to include on a 
secondary basis, for erectile dysfunction.

3.  Entitlement to service connection for symptoms of 
headaches as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for symptoms of mood 
swings, confusion, disorientation, and sleep disturbance as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for symptoms of joint 
pain and leg cramps as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1971, and from November 1990 to June 1991.  He 
served in Service in Southwest Asia during Operation Desert 
Storm.  The veteran also served in the Army National Guard.

A June 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania denied entitlement to service 
connection for profuse sweating, headaches, joint pain and 
leg cramps, and a disability manifested by mood swings, 
confusion, disorientation, and sleep disturbance.  The 
veteran appealed the June 1995 rating decision to the Board 
of Veterans' Appeals (Board).  Jurisdiction over the case was 
later transferred to the RO in Manchester, New Hampshire.

In an August 1999 rating decision, the Manchester RO denied 
entitlement to service connection for erectile dysfunction.  
The veteran thereafter appealed this decision to the Board.

This case was remanded by the Board in July 2000 and July 
2003 for further development. 

In the July 2003 remand, the Board referred to the RO the 
issue of entitlement to service connection for a 
gastroesophageal disorder for appropriate action.  Inasmuch 
as the RO has not thereafter taken any action on that raised 
claim, the Board again refers the issue of entitlement to 
service connection for a gastroesophageal disorder to the RO 
for appropriate action.

The issues of entitlement to service connection for profuse 
sweating and erectile dysfunction are addressed in the 
instant decision.  The remaining issues listed on the title 
page of this action are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a chronic disability manifested by 
profuse sweating due to an undiagnosed illness due to service 
in the Southwest Asia theater during the Persian Gulf War. 

2.  Erectile dysfunction did not originate in or as a result 
of service, it is not due to an undiagnosed illness, and it 
is not caused or chronically worsened by service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for profuse sweating, 
as a chronic disability resulting from an undiagnosed illness 
have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2004). 

2.  Erectile dysfunction was not incurred in or aggravated by 
active service, its incurrence or aggravation during such 
service may not be presumed, nor is erectile dysfunction 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran filed his claim for service connection for 
profuse sweating in October 1994.  The RO construed a claim 
for service connection for erectile dysfunction from a June 
1998 VA examination report.  Service connection for profuse 
sweating was denied in June 1995, and the RO denied service 
connection for erectile dysfunction in August 1999.  He was 
provided with statements of the case addressing the 
respective issues in December 1995 and December 1999.  In May 
2002 and February 2004 correspondence, VA informed the 
veteran of the information and evidence necessary to 
substantiate the claim for service connection for profuse 
sweating; the February 2004 correspondence provided the same 
notice with respect to direct and presumptive service 
connection for erectile dysfunction.  As to both claims, VA 
advised him of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with the 
claims.  He was effectively advised to submit any pertinent 
evidence in his possession.

In regards to the profuse sweating claim, the foregoing 
notices substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles v. Principi, 16 Vet. App. 370 (2002).  
With respect to the erectile dysfunction claim, the Board 
notes that neither communication addressed the information 
and evidence necessary to substantiate the claim on a 
secondary basis.  Notably, however, the August 1999 rating 
decision informed the veteran that service connection could 
be awarded for an injury or disease which began or was 
incurred during active service, or for a disability (in the 
case of someone serving in the Southwest Asia theater of 
operations during the Persian Gulf War) resulting from an 
undiagnosed illness becoming manifest during active service 
or to a degree of 10 percent or more after service.  The 
rating decision advised that an illness claimed on a Persian 
Gulf basis must be chronic (having persisted for at least 6 
months), and not have been attributed to a known clinical 
diagnosis.  The rating decision lastly noted that the 
veteran's claim required evidence of a current disability, 
evidence of incurrence or aggravation in service, and 
evidence of a link between the two.  The December 1999 
statement of the case further provided the veteran with the 
regulation pertaining to Persian Gulf undiagnosed illness 
claims.  In his January 2000 Substantive Appeal, the veteran 
asserted that the RO should not consider his claim on a 
direct or undiagnosed illness basis, but rather under the 
provisions of 38 C.F.R. § 3.310(a).  His representative has 
made similar arguments.  Hence, it is evident that the 
veteran understands, or should understand, the legal theory 
governing secondary service connection.

In a June 2002 rating decision, the RO informed the veteran 
that service connection was not warranted for erectile 
dysfunction secondary to his service-connected increased 
urinary frequency.  The rating decision explained that 
service connection may be granted for a disease or injury 
resulting from, or which has been aggravated by, a service-
connected disability.  A copy of that rating decision was 
provided to the veteran in June 2002.  A February 2005 
supplemental statement of the case explained that secondary 
service connection was not warranted in light of a recent VA 
examiner's opinion that the erectile dysfunction was not 
related to the service-connected urinary condition.

Although the May 2002 and February 2004 notices did not 
specifically advise the veteran of the information and 
evidence necessary to substantiate his claim for service 
connection on a secondary basis for erectile dysfunction, the 
Board points out that 38 U.S.C.A. § 5103(a) only requires 
that VA advise the claimant of the information and evidence 
not previously provided to the Secretary that is necessary to 
substantiate his claim.  The August 1999 rating decision and 
December 1999 statement of the case, as well as the February 
2004 VA correspondence, informed the veteran and his 
representative of what information and evidence was on file, 
and identified the pertinent criteria for substantiating 
claims for direct service connection and for service 
connection on an undiagnosed illness basis.  The June 2002 
rating decision and February 2005 supplemental statement of 
the case additionally identified the pertinent criteria for 
substantiating claims for secondary service connection, and 
explained why those criteria were not met in the veteran's 
case.  The record reflects that both the veteran and his 
representative are well aware of the criteria for 
establishing service connection with respect to erectile 
dysfunction, both having specifically referred VA to the 
appropriate regulation governing secondary service connection 
claims.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notice prior to the 
August 1999 and June 2002 adjudications did not affect the 
essential fairness of those adjudications, and therefore was 
not prejudicial to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran has not alleged 
prejudice from any error in the timing or content of the VCAA 
notice or as to the content of the August 1999 and June 2002 
rating decisions.  Moreover, given the specificity of the 
above notices, as well as the time afforded the veteran 
following the notices to respond, the Board finds that any 
error in the timing of notice was harmless.  The Board will 
proceed with appellate review.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  In addition, the 
record reflects that he was examined by VA in connection with 
his claims on several occasions, with medical opinions 
offered as to the etiology of the disorders at issue.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under section 1117 of Title 38, United States Code, VA may 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

In February 1995, VA added 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the current version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
must experience manifestations of a chronic disability is the 
period prior to December 31, 2006.   

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. 
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  

The current provisions of 38 U.S.C.A. §§ 1117, 1118, 
authorize compensation for Gulf War Veterans who have a 
qualifying chronic disability that becomes manifest during 
service in Southwest Asia during the Gulf War or to a degree 
of 10 percent during the presumptive period thereafter.  The 
statute defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117 (West 
2002).

As amended, 38 U.S.C.A. § 1117(g) provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.

VA implementing regulation 38 C.F.R. § 3.317 (2004) provides 
that, for a disability to be presumed to have been incurred 
in service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  66 Fed. Reg. 218 (2001).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This section also provides that 
disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest. 

I.  Profuse sweating

Factual background

Service medical records are silent for any reference to 
sweating complaints.

On file is the report of an October 1994 VA Persian Gulf 
Registry examination of the veteran.  He denied suffering 
from a nervous disorder, but reported experiencing profuse 
sweating.  He explained that the symptom originated within 6 
months of his discharge from service.  He reported that the 
symptom had persisted and recurred.  

The veteran was afforded a VA examination in November 1994, 
at which time physical examination of his skin revealed no 
abnormalities.  The examiner diagnosed "Gulf War syndrome."

VA treatment records for January 1996 to November 2002 show 
that the veteran reported experiencing some improvement in 
his profuse sweating symptoms.  Examiners identified no 
abnormalities on physical examination, other than a rash.

On file are statements, received in May 1996, from two 
acquaintances of the veteran, from his sister-in-law, and 
from his spouse.  His spouse in particular notes that he 
occasionally wakes up sweating.

On VA examination in July 1996, the veteran reported 
experiencing profuse sweating unrelated to surrounding 
temperature, time of day, or seasonal factors.  The examiner 
identified no skin abnormalities on physical examination.  
The examiner did not provide a diagnosis with respect to the 
sweating complaints.

At a July 1996 VA psychiatric examination, the veteran 
presented as anxious and perspiring; the examiner diagnosed 
generalized anxiety disorder.

Private medical records for January 2000 to November 2004 
document complaints of sweating.

The veteran attended a VA examination in September 2001, at 
which time he reported experiencing profuse sweating on a 
daily basis, mostly affecting his hands.  The examiner did 
not identify any pertinent findings on physical examination.  
In February 2004 the physician wrote an addendum to the 
September 2001 examination report, concluding that it was at 
least as likely as not that the veteran's profuse sweating 
was due to undiagnosed illness.

In a statement received in March 2004, the veteran's spouse 
indicated that he still perspired.

On VA examination in February 2005, the veteran denied any 
significant profuse sweating symptoms.  

Analysis

The veteran reports that within six months of his discharge 
from active duty in June 1991, he began to exhibit various 
unexplained signs and symptoms, including profuse sweating.  
The veteran has submitted statements from his spouse 
attesting to the presence of a sweating problem, and the 
appellant has mentioned this problem to both his VA and 
private treating physicians.  A July 1996 VA psychiatric 
examiner noted the presence of sweating, although he also 
diagnosed an anxiety disorder.  The September 2001 examiner 
concluded in 2004 that the veteran's profuse sweating 
condition was due to an undiagnosed illness, which is 
somewhat consistent with VA treatment records attributing the 
veteran's multiple complaints, including profuse sweating, to 
Persian Gulf illness.  The Board acknowledges that at his 
February 2005 examination the veteran supposedly denied 
experiencing any profuse sweating symptoms.  The veteran has, 
however, reported complaints pertaining to excessive 
perspiration on a number of other occasions, and his symptoms 
have been corroborated by his spouse.  The Board also points 
out that the limited recollections offered by the veteran in 
February 2005 may very well have been affected by his 
diagnosed dementia.

In short, the veteran served in the Southwest Asia theater of 
operations, he has submitted competent evidence that his 
profuse sweating began within six months of his discharge and 
has persisted since, and profuse sweating has not been 
attributed to a known clinical diagnosis, but was instead 
attributed by a physician to undiagnosed illness.  In light 
of the above, the Board finds that the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is in order for 
profuse sweating as due to an undiagnosed illness.  
38 U.S.C.A. § 5107.

II.  Erectile dysfunction

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of erectile dysfunction. 

The November 1994 VA examination report indicates that the 
veteran's testicles were retracted into his abdomen.  The 
examiner described the scrotal sac as smaller than normal.

VA treatment records for January 1996 to November 2002 show 
that the veteran reported experiencing sexual dysfunction, 
although in March 1998 he reported that he was sexually 
active.  Later treatment reports show that his voiding 
dysfunction (for which service connection is in effect) 
improved with medication, and that his treating physicians 
believed the urinary frequency and urgency were likely due to 
benign prostatic hypertrophy.  Physical examination of the 
veteran disclosed descended, but small, testicles, and his 
treating physicians concluded, as to his impotence, that he 
had significant risk factors for psychogenic impotence, and 
that hypogonadism should be ruled out in light of his small 
testicles.  Other treatment reports show that blood serum 
testing revealed borderline low total testosterone levels.  
At one point the veteran reported that his erections returned 
with the use of herbs and a decreased anxiety level.

Physical examination of the veteran on VA examination in July 
1996 revealed normal genitalia.  He denied any difficulty 
with sexual intercourse.

On VA examination in June 1998, the veteran reported 
experiencing inadequate erections for the past four months.  
He also reported experiencing urinary frequency and 
intermittency problem.  He denied any history of injury or 
surgery to his genitals or to his lower back.  He also denied 
any history of endocrine, neurologic, vascular, or infectious 
disease.  The veteran reported that he had not sought 
treatment for erectile dysfunction.  On physical examination 
the examiner noted testicular atrophy, but no other 
abnormalities.  The examiner identified an enlarged but 
nontender prostate gland.  A scrotal ultrasound showed 
bilateral symmetrical testicular atrophy.  The examiner 
diagnosed obstructive uropathy, impotence, and bilateral 
testicular atrophy of unknown etiology.  In a September 1998 
addendum, the examiner explained that blood serum testing at 
the time of the examination showed that the veteran's 
testosterone level was within normal limits, suggesting that 
an abnormal testosterone level was not the cause of impotence 
in the appellant.  Blood tests revealed elements of follicle 
stimulating hormone and luteinizing hormone with a normal 
prolactin.

During a companion VA psychiatric examination in June 1998, 
the veteran reported that his erectile dysfunction had 
existed over the past year.

Private medical records for January 2000 to November 2004 
show complaints of erectile dysfunction.  The veteran 
exhibited atrophic testicles on physical examination.  Blood 
serum testing showed that his testosterone level was within 
the identified reference range for normal, but that the level 
of free circulating testosterone was low.  A July 2004 
consulting rheumatologist noted that the veteran's history of 
depression, erectile dysfunction, and small testicles raised 
the possibility of hypogonadism.

The veteran was afforded a VA examination in February 2000.  
He reported improved urinary symptoms with the use of 
medication.  He complained of a recurrence of erectile 
dysfunction, and reported an inability to engage in sexual 
intercourse over the past year.  Physical examination showed 
a flaccid phallus, without deformity.  The examiner described 
the veteran's testicles as quite atrophic.  The examiner 
additionally noted moderate enlargement of the prostate.  The 
examiner diagnosed urinary frequency, likely due to benign 
prostatic hypertrophy; and erectile sexual dysfunction.  The 
examiner concluded that the veteran's history, records and 
presentation suggested possible hypogonadism as the etiology 
for the impotency.  The examiner noted that testosterone 
levels were normal.

The veteran attended a VA genitourinary examination in 
February 2004.  He complained of some increase in urinary 
frequency as well as occasional mild dysuria.  He reported a 
several-year history of erectile dysfunction, with the 
initial onset about one year after his discharge from 
service.  On further questioning the veteran explained that 
he engaged in sexual relations with his spouse twice each 
month, using Viagra with some success.  The veteran did not 
recall receiving any urological treatment since 1998.  
Physical examination showed that his testicles were 
undescended, which the examiner explained was typical in 
cases involving hypogonadism.  The veteran's prostate was 
described as borderline with possible mild enlargement.  The 
examiner diagnosed borderline prostatic hypertrophy, and 
bilateral undescended testicles with resulting hypogonadism.  
The examiner concluded that the veteran's hypogonadism and 
erectile dysfunction were related, but that both were 
unrelated to either the prostatic hypertrophy or to 
undiagnosed illness, and that neither had been aggravated by 
service.

In a statement received in March 2004, the veteran's spouse 
explained that she and the veteran had not engaged in 
satisfying sex without Viagra for several years.  She noted 
that the veteran could achieve, but not maintain, an 
erection.

On VA examination in February 2005, the veteran reported 
experiencing a decreased sex drive and significant difficulty 
maintaining an erection.  The examiner noted underdevelopment 
of the veteran's scrotum, with a small right testicle, and an 
undescended left testicle.  The examiner diagnosed 
hypogonadism.  The appellant's testosterone level was below 
average.

Analysis

The Board initially notes that, inasmuch as the veteran's 
erectile dysfunction has been attributed to clinically 
diagnosed hypogonadism, the provisions of 38 C.F.R. § 3.317 
are not for application.  Nor does the veteran contend 
otherwise.

Service medical records are silent for any reference to 
erectile dysfunction or hypogonadism, and there is no medical 
evidence of any erectile dysfunction or hypogonadism until 
more than four years after service.  There is no competent 
evidence linking erectile dysfunction or hypogonadism to 
service.  To the contrary, the February 2004 examiner 
concluded that the veteran's erectile dysfunction and 
hypogonadism were not related to service, including to any 
undiagnosed illness.

The veteran does not contend that his erectile dysfunction 
originated in service, but rather that the condition was 
caused or chronically worsened by his service connected 
disorder manifested by increased urinary frequency.  The 
record reflects however, that no medical professional has 
suggested such a link between the two disorders.  Indeed, the 
February 2004 examiner specifically indicated that the 
erectile dysfunction was related to hypogonadism, and that 
neither condition was etiologically related in any manner to 
the veteran's service-connected urinary disorder (described 
by the examiner as benign prostatic hypertrophy).

In this case, the only evidence on file suggesting a 
relationship between the veteran's erectile dysfunction and 
service or a service-connected disability consist of the 
statements of the veteran and his spouse.  Inasmuch, however, 
as there is no indication that they are qualified through 
education, training or experience to offer medical opinions, 
their statements as to medical diagnosis or causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

In short, there is no competent evidence showing that the 
claimed erectile dysfunction is etiologically related to 
service, including as or the result of an undiagnosed 
illness, or that the erectile dysfunction was caused or 
chronically worsened by the service-connected genitourinary 
condition.  In the absence of such evidence suggesting a link 
between the erectile dysfunction and service or service-
connected disability, the preponderance of the evidence is 
against the claim.  The claim for service connection for 
erectile dysfunction is therefore denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for profuse sweating is 
granted.

Entitlement to service connection for erectile dysfunction is 
denied.


REMAND

The veteran contends that, as a result of his service in the 
Persian Gulf, he has headaches; a disability manifested by 
mood swings, confusion, disorientation, and sleep 
disturbance; and joint pain and leg cramps.

At his April 1991 examination for discharge the veteran 
exhibited swelling of his right third digit and right knee; 
he reported injuring the knee three months prior to 
examination.  X-ray studies of the above joints were normal, 
and the finger abnormality was attributed to a sprain.  At 
the examination the veteran also reported experiencing 
morning leg cramps, and a history of "arthritis, rheumatism 
or bursitis" which existed prior to service.  He also 
reported a recent driving injury occurring one month prior to 
examination resulting in right shoulder pain.  He denied any 
trouble sleeping.

At an October 1994 VA Persian Gulf Registry examination, the 
veteran reported a history of arthritis and persistent pain 
affecting multiple joints.  He also complained of headaches, 
sleep disturbance, leg cramps, mood swings, confusion and 
disorientation, and memory loss.  (The record reflects that 
service connection is in effect for memory loss.)  X-ray 
studies revealed degenerative changes affecting his cervical 
spine.

Statements received in May 1996 from acquaintances and 
relatives of the veteran attest to the appellant having 
problems with headaches, sleep problems, leg cramps, and 
joint pains (affecting the wrists, shoulders, elbows, and 
knees).

A VA examiner who evaluated the veteran in July 1996 
diagnosed multiple joint pain by history, with no current 
symptomatology; and headaches of unknown etiology.

Private medical records for January 2000 to November 2004 
show that the veteran underwent a computed tomography scan in 
January 2000 to evaluate his memory loss complaints; which 
showed the presence of chronic small vessel change in the 
right parietal area.  

The veteran underwent a magnetic resonance imaging (MRI) 
study in March 2004, which showed multiple bilateral 
supratentorial white matter lesions possibly representing 
areas of small vessel ischemic change versus a demyelinating 
process.  A May 2004 MRI showed that the pituitary gland was 
normal.  In May 2004, a repeat anticardiolipin antibody was 
positive, and the veteran was scheduled for a rheumatology 
consultation for arthritis in his fingers and joints.  A July 
2004 rheumatology consultation report indicated that the 
veteran had clinical evidence of bony hypertrophy and mild 
tenderness in his finger joints, as well as left knee 
abnormalities; he exhibited no pain in the wrists, elbows, 
shoulders, or hips.  The examiner concluded that the elevated 
cardiolipin antibody and possible small vessel disease 
possibly represented a phospholipid syndrome.  The examiner 
diagnosed polyarthritis, with some suggestion of 
hemachromatosis or an inflammatory disorder such as 
rheumatoid arthritis, a spondyloarthropathy, or a crystal-
induced arthropathy.

When examined psychologically by VA in September 2001, the 
veteran complained of mood swings, confusion, disorientation, 
and sleep disturbance.  The examiner diagnosed dementia, 
attention deficit hyperactivity disorder; and a learning 
disorder.  The examiner attributed the symptoms of confusion, 
disorientation, and mood swings to dementia.  In a February 
2004 statement, the psychologist concluded that the veteran's 
confusion, mood swings and disorientation were related to 
dementia and service-connected memory loss.  He was unable to 
provide any opinion with respect to sleep disturbance. 

At a September 2001 VA general medical examination the 
veteran complained of joint pain affecting his shoulders, 
knees, elbows, and wrists.  He also reported experiencing 
intermittent leg cramps, as well as headaches.  Physical 
examination showed pronation abnormalities affecting the 
elbows, and flexion and abduction abnormalities affecting the 
shoulders.  The examiner concluded that the findings were at 
least as likely as not due to an undiagnosed disorder.  The 
examiner stated that the headaches were likely tension 
headaches.  In a June 2002 addendum, the examiner suggested 
that synovitis might account for the elbow and shoulder 
findings.

In January 2003, another VA physician concluded that the 
veteran's tension headaches, elbow synovitis, and shoulder 
impairment were not related to service. 

In February 2004, the physician who examined the veteran in 
September 2001 concluded that the veteran's tension headaches 
were due to an undiagnosed illness.  He explained that his 
June 2002 reference to synovitis was erroneous, and that the 
positive elbow and shoulder findings on examination were due 
to undiagnosed illness.

At a February 2005 VA examination, the veteran reported 
experiencing joint pain affecting his hands, wrists, elbows, 
shoulders and knees.  Following physical examination of the 
veteran the examiner diagnosed a demyelinating brain disease.  
This disease, along with depression, was the most likely 
cause of the veteran's memory loss, dementia, confusion, 
disorientation and headaches.  The examiner also diagnosed 
seronegative rheumatoid arthritis primarily affecting the 
hands, with symptoms present in the shoulders and knees; 
lateral epicondylitis of both elbows; and degenerative 
arthritis in both knees.

The veteran was afforded a VA psychological examination in 
February 2005, after which the examiner diagnosed dementia 
with behavioral disturbance due to small vessel brain 
disease; and attention deficit hyperactivity disorder.  The 
examiner concluded that the veteran's sleep disturbance and 
mood swings were most likely due to dementia, which in turn 
was secondary to small vessel brain disease.  

As indicated above, the symptoms of headaches, mood swings, 
confusion, disorientation, and sleep disturbance have been 
attributed to dementia resulting from small vessel brain 
disease.  Unfortunately, however, there is no medical opinion 
of record addressing the etiology of the small vessel brain 
disease.  A like problem resulted in the July 2003 remand, 
and hence, the need for this remand.  

As to the joint pain and leg cramp disorder, the evidence is 
conflicting with respect to whether those symptoms are the 
result of an undiagnosed disorder, or whether they are 
attributable to a clinical condition such as epicondylitis or 
degenerative joint disease.  More recent private treatment 
records suggest that the joint complaints may be attributable 
to a disorder such as rheumatoid arthritis.  The most recent 
VA examination indicates that the veteran has arthritis of 
the knee (but did not include diagnostic studies to confirm 
this diagnosis) and epicondylitis.  Under the circumstances, 
the Board is of the opinion that further VA examination is 
warranted to clarify the nature and etiology of the above 
symptoms.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the remaining claims on 
appeal.  With any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him 
which have not been previously 
secured.

2.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it should inform the appellant and 
his representative of this and ask 
them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of his small 
vessel brain disease.  All indicated 
studies, tests and evaluations 
deemed necessary must be performed.  
The examiner must opine whether it 
is at least as likely as not that 
the veteran's small vessel brain 
disease is etiologically related to 
the appellant's period of service, 
or was present within one year of 
his discharge therefrom.  The claims 
folder must be made available to the 
examiner for proper review of the 
complete  medical history. 
  
4.  The veteran should also be 
afforded a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any joint pain and leg 
cramps.  All indicated studies, 
including X-ray studies, should be 
performed.  If the examination 
results in clinical diagnoses of any 
disorder associated with the 
veteran's claimed joint pain and leg 
cramps, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that any such 
disorder originated during the 
veteran's active duty or is 
otherwise etiologically related to 
service.  If such diagnoses can not 
be rendered, the examiner should 
nevertheless identify all signs and 
symptoms of any currently present 
joint pain and leg cramps, and 
include a discussion concerning when 
the disorder began.  The rationale 
for all opinions expressed should 
also be provided.

The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether a review of the 
claims file was made.

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran 


until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


